                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
                                                                           DATE FILED: 12/26/2019
                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE
 COMMISSION,

                       Plaintiff,                               17-cv-10026-GHW

                 -against-

 ROBERT GAUGHRAN and KEVIN
 CLUNE,

                       Defendants.


            ORDER TO TRANSFER FUNDS TO TRAIN BABCOCK
  FAIR FUND FOR DISTRIBUTION AND DIRECTING THAT ALL FUNDS PAID BY
              DEFENDANTS BE INCLUDED IN THE FAIR FUND


        The Court, having reviewed Plaintiff Securities and Exchange Commission’s Motion for

an Order Directing the Transfer of Funds to Related Proceeding for Distribution (the “Motion”),

and for good cause shown;

IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED;

        2.      All the funds held by the Commission in this matter under the case name

designation “Securities and Exchange Commission v. Robert Gaughran and Kevin Clune, 17

Civ. 10026 (GHW)” are to be transferred to the Fair Fund established pursuant to Section 308(a)

of the Sarbanes-Oxley Act of 2002, as amended, in the related proceeding, In the Matter of

Train, Babcock Advisors LLC, File No. 3-18324 (“Train Babcock Administrative Proceeding”),

for distribution to the injured investor.

                                                1
       3.      Any future funds, assets, or proceeds received by the Commission in satisfaction

of any judgments entered in this action shall be promptly deposited into the Fair Fund in the

related Train Babcock Administrative Proceeding.

       4.      All amounts the Commission currently holds in this action, any amounts collected

in the future in this matter and all amounts, if any, held at the U.S. Treasury as post-judgment

interest collected in this action shall be included in the Fair Fund in the related Train Babcock

Administrative Proceeding.



SO ORDERED.

Dated: _________________
        December 26, 2019                                     ________________________
                                                              Honorable Gregory H. Woods
                                                              United States District Judge




                                                 2
